DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
This office action is responsive to the amendment filed on 08/09/2022. As directed by the amendment: claim 1 has been amended and claims 7 and 9 have been cancelled. Thus, claims 1-6 and 8 are presently pending in this application.
Priority
The Office notes that claims 1-8 have the effective filing date of 04/04/2022, the filing date of the instant application, because applications 17/384206, 16/413935, 15/587142 and 62/392082 do not disclose “a liquid diaphragm pump” or “the pump is pulsed on and off”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the aspiration pump is pulsed on and off a frequency between 3-10Hz”. This language is unclear because it is unclear what is at a frequency between 3-10hz. For examination purposes, the limitation will be interpreted as “the aspiration pump is pulsed on and off at a frequency of 3-10Hz and 0hz respectively”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Panian (US 2019/0307985 A1) in view of Garrison et al. (US 2016/0220741 A1) and Mintz (US 2022/0061870 A1).
Regarding claim 1 Panian discloses (fig. 10) an aspiration system (see [0133]) for aspirating blood clots from a human body (see [0135]), comprising: an aspiration catheter 1001 (see fig. 10 and [0133]); a power source (line power or battery, see [0135]); a liquid aspiration pump 1004 connected to the aspiration catheter 1001 (see fig. 10 and [0133]); an electrical motor (motor; see [0135]) coupled to the power source and the aspiration pump 1004 (see [0135]); and wherein the aspiration pump 1004 is pulsed at a frequency between 3-10Hz (see [0133]).
Panian is silent regarding the liquid aspiration pump is a diaphragm pump.
However Garrison, in the same field of endeavor, teaches of a similar clot aspiration system where the liquid aspiration pump is a diaphragm pump (see [0111]).
Therefore, to provide the device of Panin with a liquid diaphragm aspiration pump would have been obvious to one of ordinary skill in the art, in view of the teachings of Garrison, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the liquid diaphragm pump in Garrison would allow the pumping of liquid in the device of Panin. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Panian as modified is silent regarding the aspiration pump is pulsed on and off.
However Mintz, in the same filed of endeavor, teaches of a similar clot aspiration system where the aspiration pump is pulsed on and off (see [0052]), where the pump is at 0hz when off (no suction force, see [0052]).
Therefore, the substitution of one known liquid pulsing pattern (on and off as taught in Mintz) for another (cyclic as taught in Panian) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Mintz teaches that on and off pulsing is a suitable alternative to cycling and the substitution of the pulsing pattern as taught in Mintz would have yielded predictable results, namely, a pulsing pattern that aspirates a clot. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 4, Panian discloses the claimed invention substantially as claimed, as set forth above for claim 1. Panian further discloses (fig. 10) the power source is a battery (see [0135]).
Regarding claim 5, Panian discloses the claimed invention substantially as claimed, as set forth above for claim 1. Panian further discloses (fig. 10) the power source is a line power (see [0135]).
Regarding claim 6, Panian discloses the claimed invention substantially as claimed, as set forth above for claim 1. Panian further discloses (fig. 10) further including a clot collection bag 1006 coupled to the aspiration pump assembly (see [0133] and fig. 10).
Regarding claim 8, Panian discloses the claimed invention substantially as claimed, as set forth above for claim 1. Panian further discloses (fig. 10) the electrical motor rotates the aspiration pump at a speed below 2000 RPM (see [0135]).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Panian in view of Garrison and Mintz as applied to claim 1 above, and further in view of Shelton, IV et al. (US 2019/0125459 A1).
Regarding claims 2 and 3, Panian as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Panian as modified is silent regarding a voltage provided to the motor from the power source is pulsed; a voltage from the power source is pulsed by an electrical circuit.
However Shelton, in the analogous art of surgical control devices, teaches that a voltage provided to a motor from a power source is pulsed; a voltage from the power source is pulsed by an electrical circuit (see [2111]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Panian to have a voltage provided to the motor from the power source is pulsed by an electrical circuit as taught by Shelton, for the purpose of being able to control the motor (speed, etc.) by controlling the voltage sent to the motor (see Shelton [2111]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771